DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 05/04/2021. Claims 1-26 are pending of which claims 1-15 and 19-26 are amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Applicant claims priority to provisional application 62/584,400 and foreign application IN201741030632. The examiner has reviewed the disclosure of the provisional disclosure and the document supplied as the disclosure of the foreign application and concludes that the claims of  the instant application are not supported by the such disclosure Thus the examiner does not afford the applicant the benefit of the priority date of the provisional and foreign application. For example the claims recites the receiving circuit board identification data. The examiner could find no support for the term sled identification, sled identifier, sled id, circuit board identification, circuit board identifier, circuit board id or any equivalents. Since there is no discussion of circuit board identification  the disclosure does not support the method performed with respect to use of the circuit board identification to identify power zones ,  and by logical extension  the remaining steps of generating the fault domain and converting fault domain, etc steps are not supported. The examiner affords the applicant the priority date of the application’s filing date of Dec 21 2017.



112 6th Paragraph 
Claim 23 recites "means for”: language without corresponding structure in the specification.  The examiner will construe the claim under 35 USC § 112 6th paragraph as being any structure to perform the equivalent function in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,12, 23 and 24 are rejected under 35 U.S.C. 102a1, a2 as being anticipated by Jawahar US 2020/0026446.
Regarding claims 1,12, 23 and 24, Jawahar teaches a device, method and transitory media comprising instructions to cause  one or more processors, computer readable  to auto-discover power system fault domains within a computer network, the one or more processors comprising: one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors(replication configurator), cause the one or more processors to: receive data for at least one circuit board of a plurality of circuit boards (motherboards)in the computer network(motherboards comprise one or more compute nodes, ie node are located respective slots, ¶108)
[“More specifically, in certain replication configurations, multiple copies of data are stored in several different locations (e.g., in or at storage devices of computing nodes). Given multiple copies that are stored at different locations, if a location becomes inaccessible (e.g., a computing node fails or its storage device fails), then the stored data at a different location can be accessed, thus the data is not lost entirely…A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain.”, ¶8]
["To facilitate placement of the new nodes in a set of then-current availability domains, various resource usage measurements for the availability domains are collected at the metadata allocation agent 150.sub.11 (operation B). As can be observed, the availability domains (e.g., availability domain 402.sub.A, availability domain 402.sub.B, and availability domain 402.sub.C) might each be defined by a physical rack having "nn" slots of 1U height to receive, for example, 1U node appliances. As further shown, for example, the collected resource usage measurements might indicate that availability domain 402.sub.A is operating at a 60% utilization, availability domain 402.sub.B is operating at a 45% utilization, and availability domain 402.sub.C is operating at a 30% utilization, where utilization might be defined by a weighted sum of various resource utilizations (e.g., CPU utilization, storage utilization, bandwidth utilization, storage I/O (input/output or I/O) utilization,", ¶108]


the circuit board data including circuit board identification data(such as a slot information of a motherboard in a slot defined in a availability zone provides slot location identification infomration, ¶108) and circuit board health data(state of node or nodes on motherboard ¶108); 
[“(e.g., availability domain 402.sub.A, availability domain 402.sub.B, and availability domain 402.sub.C) might each be defined by a physical rack having "nn" slots of 1U height to receive, for example, 1U node appliances. As further shown, for example, the collected resource usage measurements might indicate that availability domain 402.sub.A is operating at a 60% utilization, availability domain 402.sub.B is operating at a 45% utilization, and availability domain 402.sub.C is operating at a 30% utilization, where utilization might be defined by a weighted sum of various resource utilizations (e.g., CPU utilization, storage utilization, bandwidth utilization, storage I/O (input/output or I/O) utilization,", ¶108]

parse the circuit board identification data to identify at least two power zones(domain id and a domain can comprise identifies independent power sources, all devices connected to a particular power source would be considered a zone, ¶33 recites a example of two zone with respective independent power) 
[" As used herein, an availability domain or fault domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, a replication configuration might involve two availability domains, where one occurrence of subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data is stored in a device of a second availability domain that is powered by a second power source. ", ¶33]

wherein each power zone includes a subset of the plurality of circuit boards(a availability zone can comprise  one or more of elements such as  motherboards, ¶8)
["A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain. One way to mitigate the possible loss of all copies of subject data is to configure the multiple locations into different availability domains, and to store the copies across those locations such that all of the multiple locations are unlikely to be lost by reason of a single availability domain failure. ", ¶8]

identify at least two fault domain using the at least two identified power zones ,wherein circuit boards in a first fault domain among the at least two fault domains is to receive power from a first power supply and wherein circuit boards in a second fault domain among the at least two fault domains is to receive power from a second, different power supply (¶33 recites a example of two availability zone with each with  respective independent power,) 
[" As used herein, an availability domain or fault domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, a replication configuration might involve two availability domains, where one occurrence of subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data is stored in a device of a second availability domain that is powered by a second power source. ", ¶33] 
["A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain. One way to mitigate the possible loss of all copies of subject data is to configure the multiple locations into different availability domains, and to store the copies across those locations such that all of the multiple locations are unlikely to be lost by reason of a single availability domain failure. ", ¶8]

[" The shown embodiment implements a portion of a computer system, presented as system 600, comprising one or more computer processors to execute a set of program code instructions (module 610) and modules for accessing memory to hold program code instructions to perform: accessing a plurality of node topology attributes describing the nodes, wherein the node topology attributes comprise a mapping between nodes and the availability domains (module 620); collecting resource usage measurements corresponding to the plurality of nodes that span two or more availability domains (module 630); generating a plurality of candidate replication configurations, the plurality of candidate replication configurations having respective configuration scores (module 640); computing a plurality of resource usage balance scores corresponding to respective ones of the plurality of candidate replication configurations (module 650); and selecting a replication configuration from the candidate replication configurations based at least in part on the resource usage balance scores (module 660). ", ¶123]


Jawahar does not teach convert the generated fault domain mapping into a consumable fault domain mapping that is consumable by a distributed processing software system. Kumar teaches a system for management of workload domains in virtualized server racks. Kumar teaches teach convert the generated fault domain mapping into a consumable fault domain mapping that is consumable by a distributed processing software system(OS and vendor specific plugins are used to interface and extract device information, conversion/translation of the vendor specific to the a generic api is implied, ¶s 88,89)
["In the illustrated example, the integration point for OEM components is the hardware management APIs 602. In the illustrated example, vendor-specific plugin interfaces 614 may be developed for use by the hardware management API 602 to facilitate communications with physical hardware resources 224, 226 of particular vendors having vendor-specific interfaces. In the illustrated example, such vendor-specific plugin interfaces 614 interface to corresponding physical hardware resources 224, 226 using interface protocols supported by the underlying hardware components (e.g., an IPMI API, a representational state transfer (REST) APT an extensible markup language (XML) API, a hypertext transfer protocol (HTTP) API, a customer information model (CIM) API, etc.). In the illustrated example, the physical hardware resources 224,226 are shown as one or more physical server(s) 616, one or more physical switch(es) 618, and external storage 620. The physical switches 618 of the illustrated example include the management switch 207, 213 and the ToR switches 210, 212, 216, 218 of FIG 2. ", ¶88]
["That is, in the illustrated example, the OOB agent 612 is configured to communicate with vendor hardware via vendor-specific interfaces. The example IB agent 613 is configured to communicate with OS-specific plugins and does not communicate directly with hardware. Instead, the IB agent 613 communicates with operating systems to obtain information from hardware when such information cannot be obtained by the OOB agent 612. For example, the OOB agent 612 may not be able to obtain all types of hardware information (e.g., hard disk drive or solid state drive firmware version). In such examples, the IB agent 613 can request such hardware information from operating systems. ", ¶89]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jawahar with conversion of attributes from different computing platforms protocols to one more easily used by the analysis platform as taught by Kumar. The reason for this modification would be to allow collection of node topology information from hardware of different computing vendors to facilitate fault domain replication policy enforcement. 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jawahar US 2020/0026446 and further in view of Kumar US 2018/0157532.
Regarding claims 1,12, 23 and 24. Jawahar teaches a one or more processors, computer readable  to auto-discover power system fault domains within a computer network, the one or more processors comprising: one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors(replication configurator), cause the one or more processors to: receive data for at least one circuit board of a plurality of circuit boards (motherboards)in the computer network(motherboards comprise one or more compute nodes, ie node are located respective slots, ¶108)
[“More specifically, in certain replication configurations, multiple copies of data are stored in several different locations (e.g., in or at storage devices of computing nodes). Given multiple copies that are stored at different locations, if a location becomes inaccessible (e.g., a computing node fails or its storage device fails), then the stored data at a different location can be accessed, thus the data is not lost entirely…A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain.”, ¶8]
["To facilitate placement of the new nodes in a set of then-current availability domains, various resource usage measurements for the availability domains are collected at the metadata allocation agent 150.sub.11 (operation B). As can be observed, the availability domains (e.g., availability domain 402.sub.A, availability domain 402.sub.B, and availability domain 402.sub.C) might each be defined by a physical rack having "nn" slots of 1U height to receive, for example, 1U node appliances. As further shown, for example, the collected resource usage measurements might indicate that availability domain 402.sub.A is operating at a 60% utilization, availability domain 402.sub.B is operating at a 45% utilization, and availability domain 402.sub.C is operating at a 30% utilization, where utilization might be defined by a weighted sum of various resource utilizations (e.g., CPU utilization, storage utilization, bandwidth utilization, storage I/O (input/output or I/O) utilization,", ¶108]

and circuit board health data(state of node or nodes on motherboard ¶108); 
[“(e.g., availability domain 402.sub.A, availability domain 402.sub.B, and availability domain 402.sub.C) might each be defined by a physical rack having "nn" slots of 1U height to receive, for example, 1U node appliances. As further shown, for example, the collected resource usage measurements might indicate that availability domain 402.sub.A is operating at a 60% utilization, availability domain 402.sub.B is operating at a 45% utilization, and availability domain 402.sub.C is operating at a 30% utilization, where utilization might be defined by a weighted sum of various resource utilizations (e.g., CPU utilization, storage utilization, bandwidth utilization, storage I/O (input/output or I/O) utilization,", ¶108]

identify at least two power zones(domain id and a domain can comprise identifies independent power sources, all devices connected to a particular power source would be considered a zone, ¶33 recites a example of two zone with respective independent power) 
[" As used herein, an availability domain or fault domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, a replication configuration might involve two availability domains, where one occurrence of subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data is stored in a device of a second availability domain that is powered by a second power source. ", ¶33]

wherein each power zone includes a subset of the plurality of circuit boards(a availability zone can comprise  one or more of elements such as  motherboards, ¶8)
["A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain. One way to mitigate the possible loss of all copies of subject data is to configure the multiple locations into different availability domains, and to store the copies across those locations such that all of the multiple locations are unlikely to be lost by reason of a single availability domain failure. ", ¶8]

identify at least two fault domain using the at least two identified power zones ,wherein circuit boards in a first fault domain among the at least two fault domains is to receive power from a first power supply and wherein circuit boards in a second fault domain among the at least two ¶33 recites a example of two availability zone with each with  respective independent power,) 
[" As used herein, an availability domain or fault domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, a replication configuration might involve two availability domains, where one occurrence of subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data is stored in a device of a second availability domain that is powered by a second power source. ", ¶33] 
["A boundary around a set of certain hardware elements (e.g., nodes, motherboards, racks, etc.) constitutes an availability domain. One way to mitigate the possible loss of all copies of subject data is to configure the multiple locations into different availability domains, and to store the copies across those locations such that all of the multiple locations are unlikely to be lost by reason of a single availability domain failure. ", ¶8]

[" The shown embodiment implements a portion of a computer system, presented as system 600, comprising one or more computer processors to execute a set of program code instructions (module 610) and modules for accessing memory to hold program code instructions to perform: accessing a plurality of node topology attributes describing the nodes, wherein the node topology attributes comprise a mapping between nodes and the availability domains (module 620); collecting resource usage measurements corresponding to the plurality of nodes that span two or more availability domains (module 630); generating a plurality of candidate replication configurations, the plurality of candidate replication configurations having respective configuration scores (module 640); computing a plurality of resource usage balance scores corresponding to respective ones of the plurality of candidate replication configurations (module 650); and selecting a replication configuration from the candidate replication configurations based at least in part on the resource usage balance scores (module 660). ", ¶123]


Jawahar teach boards i.e. motherboards but does not teach unique id for the motherboard as information obtained and thus does not teach the circuit board data including circuit board identification data and parse the circuit board identification data . Kumar teaches a system for management of workload domains in virtualized server racks. Kumar teaches the circuit board data including circuit board identification data and parse the circuit board identification data (table 2 describe command to retrieve information such a board serial number) 
["Homogeneous hardware assumption Board information required for hardware identification to attach to the right plugin. GET_CHASSIS_SERIAL_NUMBER(NODE_OBJECT) Chassis serial Used to get chassis number identifier GET_BOARD_SERIAL_NUMBER Board serial Used to get board (NODE_OBJECT) number identifier ", table 2]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jawahar with commands to obtain information such as board serial number as taught by Kumar. The reason for this modification would be to allow collection of node topology information that can track information such as the board serial number. Jawahar teaches motherboards can be defined in a availability zone and it would be obvious to track board serial number of such motherboards to provide more robust information regarding the components/devices of a availability zone.
Regarding claims 2 and 13, Kumar further teaches wherein to receive the circuit board data comprises to receive an advertisement generated by the at least one circuit board via a link layer discovery protocol (LLDP), wherein LLDP is configured to identify one or more relationships between one or more circuit boards of the plurality of circuit boards, 
[Kumar, "maintain topology information of the management network in the virtual server rack 206, a link layer discovery protocol (LLDP) is enabled on management ports of the discovered server nodes and ToR switches 210, 212, 216, 218. The example management switch 207, 213 monitors the LLDP packet data units (PDUs) received from all of the discovered server nodes and keeps track of topology information.", ¶177]
and wherein the circuit board health data includes one or more of a number of sockets, a number of cores, a number of drives, a latency metric, a reliability metric, and a memory capacity metric.
[Kumar, "For example, the HMS 208, 214 validates the OS versions in the ToR switches 210, 212, 216, 218 and tests ports by running link tests and ping tests to confirm that all ports are functional. In some examples, the HMS 208, 214 performs more exhaustive tests such as bandwidth availability tests, latency tests, etc. ", ¶182]

Regarding claims 3 and 14, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a first top-of- rack switch identifier for a first top-of-rack switch that is a rack id and corresponding server objects i.e. computing nodes are determined ).
[Kumar, "pRACK Object [0145] Rack ID (Logical Provided by VRM 225, 227) [0146] Manufacturer ID ( ) [0147] Number Server Objects [0148] Server Object List 626 [0149] Switch Object List 628 [0150] HMS heartbeat timestamp ", ¶144]

Regarding claims 4 and 15, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a second top-of- rack switch identifier for a second top-of-rack switch that is distinct from the first top-of-rack switch, wherein the second-top-of-rack switch is communicatively coupled to the at least one circuit board(multiple rack TOR switches  information on topology and respective server object would be populated for each TOR swtich).
[Kumar, "pRACK Object [0145] Rack ID (Logical Provided by VRM 225, 227) [0146] Manufacturer ID ( ) [0147] Number Server Objects [0148] Server Object List 626 [0149] Switch Object List 628 [0150] HMS heartbeat timestamp ", ¶144]

[Kumar, "FIG. 2 depicts the example physical racks 202, 204 in an example deployment of the virtual server rack 206. In the illustrated example, the first physical rack 202 has an example top-of-rack (ToR) switch A 210, an example ToR switch B 212, an example management switch 207, and an example server host node (0) 209. In the illustrated example, the management switch 207 and the server host node (0) 209 run a hardware management system (HMS) 208 for the first physical rack 202. The second physical rack 204 of the illustrated example is also provided with an example ToR switch A 216, an example ToR switch B 218, an example management switch 213, and an example server host node (0) 211. In the illustrated example, the management switch 213 and the server host node (0) 211 run an HMS 214 for the second physical rack 204. ", ¶43]

Regarding claims 5 and 16, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the first top-of-rack switch and the second top-of-rack switch are communicatively coupled to a rack compute device(spine switches allow exchange of information across different physical TOR switches as seen in fig2, ¶46, such interconnection allows for high-availability to be implemented ¶47).
[Kumar, " Also in the illustrated example, communications between physical hardware resources 224, 226 of the physical racks 202, 204 are exchanged between the ToR switches 210, 212, 216, 218 of the physical racks 202, 204 through the one or more spine switches 222. In the illustrated example, each of the ToR switches 210, 212, 216, 218 is connected to each of two spine switches 222. In other examples, fewer or more spine switches may be used. For example, additional spine switches may be added when physical racks are added to the virtual server rack 206. ", ¶46]
[Kumar, "The VRM 225 runs on a cluster of three server host nodes of the first physical rack 202 using a high availability (HA) mode configuration. In addition, the VRM 227 runs on a cluster of three server host nodes of the second physical rack 204 using the HA mode configuration. Using the HA mode in this manner, enables fault tolerant operation of the VRM 225, 227 in the event that one of the three server host nodes in the cluster for the VRM 225, 227 fails. In some examples, a minimum of three hosts or fault domains (FD) are used for failure-to-tolerance (FTT), FTT=1. In some examples, a minimum of five hosts or FDs are used for FTT=2. Upon failure of a server host node executing the VRM 225, 227, the VRM 225, 227 can be restarted to execute on another one of the hosts in the cluster. Therefore, the VRM 225, 227 continues to be available even in the event of a failure of one of the server host nodes in the cluster. ", ¶47]

Regarding claims 6 and 17, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the rack compute device is communicatively coupled to at least one power source device, wherein the at least one power source device is associated with the at least one power zone(Kumar,power supply status information is obtained via the api calls  ¶142, table 3).
[“Example hardware management APIs 602 for accessing switch objects are shown below in Table 3.”, ¶142]

Regarding claims 7 and 18, Jawahar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the rack compute 
[Jawahar" As used herein, an availability domain or fault domain is defined by a boundary around certain hardware elements of a computing system. Strictly as one example, a replication configuration might involve two availability domains, where one occurrence of subject data is stored in a device of a first availability domain that is powered by a first power source, and where another occurrence of the subject data is stored in a device of a second availability domain that is powered by a second power source. As such, even if a single one of the two power sources fail, there remains another accessible occurrence of the subject data. ", ¶33]

Regarding claims 8, 19 and 25, Jawahar further teaches wherein the computer network includes a composed node, wherein the composed node includes the at least one circuit board, and wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to: determine that the at least one circuit board corresponds to the at least one identified power zone; and identify that the composed node corresponds to the at least one identified power zone within the fault domain mapping.
[Jawahar, "A node topology 110 shown in FIG. 1B might comprise two availability domains (e.g., availability domain 102.sub.A and availability domain 102.sub.B) in a highly dynamic distributed computing system. An availability domain (e.g., a fault domain), can be a set of hardware components (e.g., computers, switches, etc.) that share a single point of failure. As an example, an availability domain might be bounded by a physical server or a rack of servers. In some cases, the availability domain might be a portion of a server rack, where merely certain support components (e.g., redundant power supply unit, fans, etc.) are shared with other availability domains comprising the server rack. Node topology 110 further indicates various compute and/or storage nodes implemented in each availability domain. Specifically, node A1, node A2, and node A3 are in availability domain 102.sub.A, and node B1 and node B2 are in availability domain 102.sub.B. ", ¶44]

Regarding claims 9 and 20, Kumar further teaches, wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a datacenter identifier for a datacenter(vcenter1 vcenter2 etc), wherein the datacenter includes at least one manager computer that manages at least one circuit board of 
[Kumar, " FIG. 7 depicts the example virtual server rack 206 of FIG. 2 with aggregate capacity across physical racks. In the illustrated example, the operations and management component 406 operates across the physical racks of the virtual server rack 206 to configure and manage numerous VMware vCenters (e.g., vCenter.sub.1, vCenter.sub.2, vCenter.sub.n) and numerous ESX Clusters (e.g., ESX Cluster.sub.1, ESX, Cluster.sub.2, ESX Cluster.sub.n). In the illustrated example, the VMware vCenters are server managers to configure and manage workload domains in virtual infrastructures. In the illustrated, the ESX Clusters are a collection of ESX server hosts and associated virtual machines with shared resources and a shared management interface. The ESX Clusters are managed by the vCenter server managers. Each workload domain contains one vCenter server and can host one or more ESX Clusters. ", ¶188]

Regarding claims 10, 21 and 26, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to: determine a data format corresponding to the distributed processing software system; 
[Kumar," In the illustrated example, the HMS 208, 214 provides the set of example generic HMS service APIs 610 for use by the PRM 518 to access use of virtual resources based on the physical hardware resources 224, 226. In the illustrated example, the generic HMS service APIs 610 are not specific to any particular vendor and/or hardware and are implemented using a REST/JSON (JavaScript object notation) API protocol. However, any other API protocol may be used. The example generic HMS service APIs 610 act on the underlying physical hardware resources 224, 226, which are encapsulated in a set of software objects such as server objects 632, switch objects 634, and storage objects 636. In the illustrated example, the HMS 208, 214 maintains the server objects 632, the switch objects 634, and the storage objects 636, and their associated properties. In the illustrated example, the HMS 208, 214 runs the generic HMS service APIs 610 on the example server host node (0) 209, 211 (FIG. 2) to interface with the example PRM 518 and to an example HMS aggregator 611. The example HMS aggregator 611 runs on the example server host node (0) 209, 211 to aggregate data from an example OOB agent 612 and an example IB agent 613 to expose such data to the PRM 518 and, thus, the VRM 225, 227 (FIGS. 2, 4, and 5). In addition, the HMS aggregator 611 obtains data from the PRM 518 and parses the data out to corresponding ones of the OOB agent 612 for communicating to the physical hardware resources 224, 226, and to the IB agent 613 for communicating to software components. In the illustrated example, the OOB agent 612 runs on the management switch 207, 213, and the IB agent 613 runs on the server host node (0) 209, 211. The example OOB agent 612 interfaces with the physical resources 224, 226 and interfaces with the HMS aggregator 611. The example IB agent 613 interfaces with operating systems and interfaces with the HMS aggregator 611. That is, in the illustrated example, the OOB agent 612 is configured to communicate with vendor hardware via vendor-specific interfaces. The example IB agent 613 is configured to communicate with OS-specific plugins and does not communicate directly with hardware. Instead, the IB agent 613 communicates with operating systems to obtain information from hardware when such information cannot be obtained by the OOB agent 612. For example, the OOB agent 612 may not be able to obtain all types of hardware information (e.g., hard disk drive or solid state drive firmware version). In such examples, the IB agent 613 can request such hardware information from.", ¶89]
select a plug-in application based on the data format; and convert the identified fault domain mapping into a consumable fault domain mapping by executing the selected plug-in application.
[Kumar,"In examples disclosed herein, server and switch plugin APIs are to be implemented by vendor-supplied plugins for vendor-specific hardware. For example, such server and switch plugin APIs are implemented using OOB interfaces according to an HMS specification. For vendor-specific plugin interfaces 614 that do not support OOB communication based on the vendor-supplied plugin, the HMS 208, 214 implements an IB plugin 623 to communicate with the vendor's hardware via an operating system plugin using IB communications. For example, the IB plugin 623 in the HMS 208, 214 interfaces to the operating system running on the server node (e.g., the server node implemented by the vendor's hardware) using an OS-provided mechanism such as OS APIs (e.g., vSphere APIs), OS command line interfaces (CLI) (e.g., ESX CLI), and/or Distributed Management Task Force (DMTF) Common Information Model (CIM) providers. ", ¶90]

Regarding claims 11 and 22, Jawahar further teaches wherein the distributed processing software system includes at least one of Apache Hadoop, Apache Cassandra, Ceph, and MongoDB.
[Jawahar, " As earlier indicated, when a computing process seeks to access underlying data of a computing object through a keystore, the computing process uses one or more aspects of a key (e.g., a hash value of the key) to determine a location (e.g., node address or node ID) of the key/value pair. In some embodiments, such as is implemented in the specific ring structure used by the Apache Cassandra data replication framework, a node ID is determined using a hashing algorithm (e.g., the MD5 consistent hashing algorithm or variant). Further, as implemented in the specific ring structure as used by the Apache Cassandra data replication framework, replicas are located at the next successive node(s) of the ring. Assigning replicas to node locations in this manner leads to resiliency in the ring and ease of reapportioning, at least in that pointers or other data structures need not be maintained in order to locate a replica.", ¶55]


Claims 1-10, 12-21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brey/Kumar as applied to claims 10 and 21 above, and further in view of Jawahar.

(automated monitoring and tracking of data center),
["The system of FIG. 1 also includes an exemplary system management server (152) useful in mapping power domains in a data center according to embodiments of the present invention. The system management server (152) is a server of the data center (120) that automates many of the processes that are required to proactively manage servers in the data center, including capacity planning, asset tracking, preventive maintenance, diagnostic monitoring, troubleshooting, firmware updates, and so on. The system management server (152) of FIG. 1 includes at least one computer processor (156) or `CPU` as well as random access memory (168) (`RAM`) which is connected through a high speed memory bus (166) and bus adapter (158) to processor (156) and to other components of the system management server (152). ", ¶22]
 
Brey does not teaches sleds/blade type servers and thus does not teach tracking power zone and their connections respective to sled/boards. Thus Brey does not teach the compute device comprising: one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the one or more processors compute device to: receive sled data for at least one circuit board sled of a plurality of circuit boards sleds in the computer network the circuit board sled data including circuit board sled identification data and circuit board sled health data. Kumar teaches a system for data center monitoring in the analagous area to Brey. Kumar teaches the compute device comprising: one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the one or more processors compute device to: receive sled data for at least one circuit board sled of a plurality of circuit boards sleds in the computer network(information of server and the respective boards they are provisioned on are tracked, ¶178), 
["the example HMS 208, 214 is capable of power-cycling individual IPMI-capable server hosts in the physical resources 224, 226 of the physical rack 202, 204. For example, the HMS 208, 214 sends SYS POWER OFF and SYS POWER ON messages to the BMCs on boards of target server hosts via LAN controllers of target server hosts. ", ¶178]
the circuit board sled data including circuit board sled identification data and(table 2 describe command to retrieve information such a board serial number) 
["Homogeneous hardware assumption Board information required for hardware identification to attach to the right plugin. GET_CHASSIS_SERIAL_NUMBER(NODE_OBJECT) Chassis serial Used to get chassis number identifier GET_BOARD_SERIAL_NUMBER Board serial Used to get board (NODE_OBJECT) number identifier ", table 2]

 circuit board sled health data; 
["At block 1310, the example deployment manager 1006 receives a health status of each of the filtered resources. As described above in conjunction with FIG. 4. monitoring systems (e.g., the example HMS monitor 428) check the health of each resource in the inventory in real time. The health of a resource includes a status of all the field replaceable unit (FRU) components of that resource. In some examples, EVO SDDC uses the HMS 208, 214 to check the health of the FRU components via import module (IPMI) calls. An EVO SDDC manager (e.g., the VRMs 225, 227 of FIG. 2) aggregates the alters from the multiple HMS modules running on each Rack to check the health of the overall environment. ", ¶244]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Brey’s power zone mapping with methods that allow tracking of sled/board based servers. The reason for this modification would be to manage and track power zones in a data center implementedin a rack environment.
	
Such a combination would teach parse the circuit board sled identification data(see Kumar table 2) to identify at least two power zones, wherein each at least one power zone includes a subset of the plurality of circuit boards sleds; and 
["Injecting into the electrical path an identification of the power service module associated with the power line communications controller may also include injecting into the electrical path an identification of the power service module associated with the power line communications controller periodically upon a predefined interval of time. From time to time computing devices, power service modules and so on may be removed from a power domain (300) in the data center (120) or added to a power domain (300) in the data center (120). By injecting the identification of the power service modules in a power domain periodically, changes in the power domains may be identified and a current, or semi-current, map of the power domains may be maintained. ", ¶20]
generate identify at least two fault domains mapping using the at least two identified power zones, wherein circuit boards in a first fault domain among the at least two fault domains is to receive power from a first power supply and wherein circuit boards in a second fault domain among the at least two fault domains is to receive power from a second, different power supply(figure 1 shows a 4 domain system with device/servers isolated to the respective power distribution unit., Kumar table 2  teaches  identified of board information of respective servers devices).
Regarding claims 2 and 13, Kumar further teaches wherein to receive the circuit board data comprises to receive an advertisement generated by the at least one circuit board via a link layer discovery protocol (LLDP), wherein LLDP is configured to identify one or more relationships between one or more circuit boards of the plurality of circuit boards, 
[Kumar, "maintain topology information of the management network in the virtual server rack 206, a link layer discovery protocol (LLDP) is enabled on management ports of the discovered server nodes and ToR switches 210, 212, 216, 218. The example management switch 207, 213 monitors the LLDP packet data units (PDUs) received from all of the discovered server nodes and keeps track of topology information.", ¶177]
and wherein the circuit board health data includes one or more of a number of sockets, a number of cores, a number of drives, a latency metric, a reliability metric, and a memory capacity metric.
[Kumar, "For example, the HMS 208, 214 validates the OS versions in the ToR switches 210, 212, 216, 218 and tests ports by running link tests and ping tests to confirm that all ports are functional. In some examples, the HMS 208, 214 performs more exhaustive tests such as bandwidth availability tests, latency tests, etc. ", ¶182]

Regarding claims 3 and 14, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a first top-of- rack switch identifier for a first top-of-rack switch that is a rack id and corresponding server objects i.e. computing nodes are determined ).
[Kumar, "pRACK Object [0145] Rack ID (Logical Provided by VRM 225, 227) [0146] Manufacturer ID ( ) [0147] Number Server Objects [0148] Server Object List 626 [0149] Switch Object List 628 [0150] HMS heartbeat timestamp ", ¶144]

Regarding claims 4 and 15, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a second top-of- rack switch identifier for a second top-of-rack switch that is distinct from the first top-of-rack switch, wherein the second-top-of-rack switch is communicatively coupled to the at least one circuit board(multiple rack TOR switches  information on topology and respective server object would be populated for each TOR swtich).
[Kumar, "pRACK Object [0145] Rack ID (Logical Provided by VRM 225, 227) [0146] Manufacturer ID ( ) [0147] Number Server Objects [0148] Server Object List 626 [0149] Switch Object List 628 [0150] HMS heartbeat timestamp ", ¶144]

[Kumar, "FIG. 2 depicts the example physical racks 202, 204 in an example deployment of the virtual server rack 206. In the illustrated example, the first physical rack 202 has an example top-of-rack (ToR) switch A 210, an example ToR switch B 212, an example management switch 207, and an example server host node (0) 209. In the illustrated example, the management switch 207 and the server host node (0) 209 run a hardware management system (HMS) 208 for the first physical rack 202. The second physical rack 204 of the illustrated example is also provided with an example ToR switch A 216, an example ToR switch B 218, an example management switch 213, and an example server host node (0) 211. In the illustrated example, the management switch 213 and the server host node (0) 211 run an HMS 214 for the second physical rack 204. ", ¶43]

Regarding claims 5 and 16, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the first top-of-rack switch and the second top-of-rack switch are communicatively coupled to a rack compute device(spine switches allow exchange of information across different physical TOR switches as seen in fig2, ¶46, such interconnection allows for high-availability to be implemented ¶47).
[Kumar, " Also in the illustrated example, communications between physical hardware resources 224, 226 of the physical racks 202, 204 are exchanged between the ToR switches 210, 212, 216, 218 of the physical racks 202, 204 through the one or more spine switches 222. In the illustrated example, each of the ToR switches 210, 212, 216, 218 is connected to each of two spine switches 222. In other examples, fewer or more spine switches may be used. For example, additional spine switches may be added when physical racks are added to the virtual server rack 206. ", ¶46]
[Kumar, "The VRM 225 runs on a cluster of three server host nodes of the first physical rack 202 using a high availability (HA) mode configuration. In addition, the VRM 227 runs on a cluster of three server host nodes of the second physical rack 204 using the HA mode configuration. Using the HA mode in this manner, enables fault tolerant operation of the VRM 225, 227 in the event that one of the three server host nodes in the cluster for the VRM 225, 227 fails. In some examples, a minimum of three hosts or fault domains (FD) are used for failure-to-tolerance (FTT), FTT=1. In some examples, a minimum of five hosts or FDs are used for FTT=2. Upon failure of a server host node executing the VRM 225, 227, the VRM 225, 227 can be restarted to execute on another one of the hosts in the cluster. Therefore, the VRM 225, 227 continues to be available even in the event of a failure of one of the server host nodes in the cluster. ", ¶47]

Regarding claims 6 and 17, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the rack compute device is communicatively coupled to at least one power source device, wherein the at least one power source device is associated with the at least one power zone(Kumar,power supply status information is obtained via the api calls  ¶142, table 3).
[“Example hardware management APIs 602 for accessing switch objects are shown below in Table 3.”, ¶142]

Regarding claims 7 and 18, Brey further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to determine that the rack compute device is communicatively coupled to at least one other power source device, wherein the at 
["In the system of FIG. 1, creating a unique domain identification (236) in dependence upon the injected identifications of the power service modules may include concatenating, in order of location in the electrical path, the injected identifications of the power service modules. A unique domain identification that includes individual power service module identifications concatenated in order of their location in an electrical path may be parsed by a management module to identify physical connections between the devices in the power domain. Consider as an example, the power domain (300) that includes the server (201) in the system of FIG. 1. The communications controller associated with the circuit breaker (212) may inject into the power line (214) an identification of the circuit breaker (212), `CB3.` Upon receiving the identification `CB3` by the communications controller (230) of the PDU (215) through the power line (214), the communications controller (230) may concatenate to `CB3` the identification of its associated PDU and port of the PDU, `PDU2P2` and inject the concatenated identification `CB3_PDU2P2` into the power line (222). Upon receiving the concatenated identification through the power line (222), the communications controller (230) associated with the UPS (219) may concatenate to `CB3_PDU2_P2` the identification of the UPS (219) and inject the newly concatenated identification, `CB3_PDU2_P2_UPS3` into the power line (224) for transmission to the server (201). The unique domain identification, then, of the power domain (300) that includes server (201) in this example, is `CB3_PDU2_P2_UPS3,` which both uniquely identifies the power domain and each piece of equipment included in the power domain (300). Such a unique identification may be parsed by a management module to determine that the server (201) is physically connected to the UPS (219) which is physically connected to the second port of the PDU (215) which connected to the circuit breaker (212). ", ¶19]

["Injecting into the electrical path an identification of the power service module associated with the power line communications controller may also include injecting into the electrical path an identification of the power service module associated with the power line communications controller periodically upon a predefined interval of time. From time to time computing devices, power service modules and so on may be removed from a power domain (300) in the data center (120) or added to a power domain (300) in the data center (120). By injecting the identification of the power service modules in a power domain periodically, changes in the power domains may be identified and a current, or semi-current, map of the power domains may be maintained. ", ¶20]

Regarding claims 8, 19 and 25 Brey  further teaches wherein the computer network includes a composed node, wherein the composed node includes the at least one circuit board(server 201 inherently comprises a motherboard), and wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to: determine that the at least one circuit board corresponds to the at least one identified power zone; and identify that the 
[Brey, " In the system of FIG. 1, creating a unique domain identification (236) in dependence upon the injected identifications of the power service modules may include concatenating, in order of location in the electrical path, the injected identifications of the power service modules. A unique domain identification that includes individual power service module identifications concatenated in order of their location in an electrical path may be parsed by a management module to identify physical connections between the devices in the power domain. Consider as an example, the power domain (300) that includes the server (201) in the system of FIG. 1.", ¶19]

Regarding claims 9 and 20, Kumar further teaches, wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to identify, within the circuit board identification data, a datacenter identifier for a datacenter(vcenter1 vcenter2 etc), wherein the datacenter includes at least one manager computer that manages at least one circuit board of the plurality of circuit boards, and wherein the manager computer is communicatively coupled to the at least one circuit board.
[Kumar, " FIG. 7 depicts the example virtual server rack 206 of FIG. 2 with aggregate capacity across physical racks. In the illustrated example, the operations and management component 406 operates across the physical racks of the virtual server rack 206 to configure and manage numerous VMware vCenters (e.g., vCenter.sub.1, vCenter.sub.2, vCenter.sub.n) and numerous ESX Clusters (e.g., ESX Cluster.sub.1, ESX, Cluster.sub.2, ESX Cluster.sub.n). In the illustrated example, the VMware vCenters are server managers to configure and manage workload domains in virtual infrastructures. In the illustrated, the ESX Clusters are a collection of ESX server hosts and associated virtual machines with shared resources and a shared management interface. The ESX Clusters are managed by the vCenter server managers. Each workload domain contains one vCenter server and can host one or more ESX Clusters. ", ¶188]

Regarding claims 10, 21 and 26, Kumar further teaches wherein the one or more memory devices have stored therein a plurality of instructions that, when executed by the one or more processors, further cause the one or more processors to: determine a data format corresponding to the distributed processing software system; 
[Kumar," In the illustrated example, the HMS 208, 214 provides the set of example generic HMS service APIs 610 for use by the PRM 518 to access use of virtual resources based on the physical hardware resources 224, 226. In the illustrated example, the generic HMS service APIs 610 are not specific to any particular vendor and/or hardware and are implemented using a REST/JSON (JavaScript object notation) API protocol. However, any other API protocol may be used. The example generic HMS service APIs 610 act on the underlying physical hardware resources 224, 226, which are encapsulated in a set of software objects such as server objects 632, switch objects 634, and storage objects 636. In the illustrated example, the HMS 208, 214 maintains the server objects 632, the switch objects 634, and the storage objects 636, and their associated properties. In the illustrated example, the HMS 208, 214 runs the generic HMS service APIs 610 on the example server host node (0) 209, 211 (FIG. 2) to interface with the example PRM 518 and to an example HMS aggregator 611. The example HMS aggregator 611 runs on the example server host node (0) 209, 211 to aggregate data from an example OOB agent 612 and an example IB agent 613 to expose such data to the PRM 518 and, thus, the VRM 225, 227 (FIGS. 2, 4, and 5). In addition, the HMS aggregator 611 obtains data from the PRM 518 and parses the data out to corresponding ones of the OOB agent 612 for communicating to the physical hardware resources 224, 226, and to the IB agent 613 for communicating to software components. In the illustrated example, the OOB agent 612 runs on the management switch 207, 213, and the IB agent 613 runs on the server host node (0) 209, 211. The example OOB agent 612 interfaces with the physical resources 224, 226 and interfaces with the HMS aggregator 611. The example IB agent 613 interfaces with operating systems and interfaces with the HMS aggregator 611. That is, in the illustrated example, the OOB agent 612 is configured to communicate with vendor hardware via vendor-specific interfaces. The example IB agent 613 is configured to communicate with OS-specific plugins and does not communicate directly with hardware. Instead, the IB agent 613 communicates with operating systems to obtain information from hardware when such information cannot be obtained by the OOB agent 612. For example, the OOB agent 612 may not be able to obtain all types of hardware information (e.g., hard disk drive or solid state drive firmware version). In such examples, the IB agent 613 can request such hardware information from.", ¶89]
select a plug-in application based on the data format; and convert the identified fault domain mapping into a consumable fault domain mapping by executing the selected plug-in application.
[Kumar,"In examples disclosed herein, server and switch plugin APIs are to be implemented by vendor-supplied plugins for vendor-specific hardware. For example, such server and switch plugin APIs are implemented using OOB interfaces according to an HMS specification. For vendor-specific plugin interfaces 614 that do not support OOB communication based on the vendor-supplied plugin, the HMS 208, 214 implements an IB plugin 623 to communicate with the vendor's hardware via an operating system plugin using IB communications. For example, the IB plugin 623 in the HMS 208, 214 interfaces to the operating system running on the server node (e.g., the server node implemented by the vendor's hardware) using an OS-provided mechanism such as OS APIs (e.g., vSphere APIs), OS command line interfaces (CLI) (e.g., ESX CLI), and/or Distributed Management Task Force (DMTF) Common Information Model (CIM) providers. ", ¶90]


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bret/Kumar as applied to claim 10 and  21 above, and further in view of Jawahar.

[Jawahar, " As earlier indicated, when a computing process seeks to access underlying data of a computing object through a keystore, the computing process uses one or more aspects of a key (e.g., a hash value of the key) to determine a location (e.g., node address or node ID) of the key/value pair. In some embodiments, such as is implemented in the specific ring structure used by the Apache Cassandra data replication framework, a node ID is determined using a hashing algorithm (e.g., the MD5 consistent hashing algorithm or variant). Further, as implemented in the specific ring structure as used by the Apache Cassandra data replication framework, replicas are located at the next successive node(s) of the ring. Assigning replicas to node locations in this manner leads to resiliency in the ring and ease of reapportioning, at least in that pointers or other data structures need not be maintained in order to locate a replica.", ¶55]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Brey/Kumar with implementation of such software using Apache Cassandra as taught by Jawahar. The reason for this modification would be to implement a distributed application services using well known distributed application software that can be modified in a predictable manner and achieving predictable results.
	
Applicant Remarks

Applicant remarks that the examiner’s denial of priority to the foreign application is considered. The examiner agrees with the applicant that the applicant shall be afforded priority supported by the  priority documents(provisional), however the claims recited limitations that are not supported in the provisional and  such limitations will not be afforded the priority date. The applicant has not provided any arguments to identify where  the circuit board /or sled identification data is supported in the priority documents  thus such limitations and any other claim elements not supported  by disclosure are not afforded the priority date.
The applicant’s arguments with respect to the rejection of claim 23 as utilizing means for claim language and not being supported by the specification have been considered. The applicant alleges that support for such parsing and identifying is found in ¶55 and ¶ 62. The examiner, shall interpret the means to comprising the fault domain manager implemented in hardware and software to perform the steps as identified in ¶s 55 and 62.
Applicant remarks that Jawahar in view of Kumar do not teach the limitations as amended. The examiner disagrees, as presented in the rejection the examiner contends that prior art Jawahar teaches the circuit boards and mapping of power zones/ failure domain with respect to such circuit boards which Jawahar calls motherboards.  Jawahar alone teaches the independent claims under a broad interpretation of the circuit board identification information has including information identifying the slot location of a motherboard in a rack. As presented in the 103 rejection of claims 1-26 over Jawahar in view of Kumar shows how such a combination teaches the claim under a stricter interpretation of board identification information as a serial number or unique identifying information. Finally such claims are taught over Brey in view of Kumar which relies on inherency of a mother board within a respective physical server.  Thus in consideration  the applicant’s arguments the examiner contends that claims 1-26 are not allowable over Jawahar, Kumar, Brey in various combinations as presented in the rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456